Me. Justice del Toeo
delivered the opinion of the court.
Dr. Rafael U. Lange brought suit against Anaiz Cristy, widow of Cerdá, in the District Court of Mayagiiez to recover the sum of $2,000 for medical services, with interest, costs, disbursements and attorney fees. The defendant an'swered denying generally all and each of the allegations of the complaint and alleging as a special defense that she was not bound to pay for the professional services which the plaintiff had rendered Miss Cerdá y Cristy and that she had not made any agreement with the plaintiff to do so at any time, or in any manner, or under any conditions.
After trial the court rendered judgment for the plaintiff for the sum of $1,882, with legal interest, costs, disbursements and attorney fees. The court struck out an item of $39 for services rendered Mrs. Araez, because the evidence did not show that she was under any obligation to pay the same. It also struck out another item of $79 for the purpose of adjusting the professional calls made during the year 1913 within the city limits at the rate of two dollars each, and those made in Gruanajibo at the rate of three dollars each.
The defendant took the present appeal from the judgment and in her brief assigns the commission of four errors: 1 and 2. The first two refer to the weight given to the *334evidence. After an examination thereof we are of the opinion that the conclusion reached by the district court is fully justified. This is a case of medical attendance extending over a period of four years, during which time hundreds of calls were made, many of them at late hours of the night. Mrs. Cristy was suffering from a nervous ailment which kept her in a state of constant excitement and at frequent intervals she required the services of her physician, who not only prescribed for her hut was obliged to remain in the house to ■ see that the patient took the medicines and regained her composure. The fact that Dr. Lange would have been willing to accept $1,000 before he brought the action and that at the trial he testified that his services were worth $2,500, or even $5,000, but that he reduced his claim to $2,000 on the advice of .his attorneys, does not signify that the evidence did not justify the court in fixing the amount at $1,882. A letter written by the doctor to Mrs. Cristy and introduced by her in evidence reveals the degree of friendship which existed between the doctor and the Cristy family and the interest taken in his attendance, and it is not at all strange that he was willing to accept only $1,000. He might have been willing to accept only half of the sum, or even less, but when compelled to bring suit he was not estopped by his generosity from demanding the reasonable value of his services, since there was no agreement as to the amount. Nor is it strange that the doctor said that his services were worth $5,000. No fixed rule can be applied to cases of this kind. Many circumstances must be taken’ into consideration. The charge of two dollars a visit within the city and three dollars in its nearby wards seems to he generally considered in Máyagüez a proper charge for ordinary visits. But that rule does not govern when, for instance, the visits are made at night, or when the physician is required to remain a long time in the house of the patient. Besides, this is an appellate *335court and unless the findings of the trial court are clearly erroneous we must consider them as just and proper, for undoubtedly that court was in a better position than we are to form an accurate opinion of what was the reasonable value of the services rendered by the plaintiff to the defendant in this case.
3. The evidence shows that the greater part of the services was rendered to the defendant herself, but it also shows that her grandchild, Miss Cerda y Cristy, likewise received medical attention. The latter is an orphan and lives with her grandmother, who supplies all her needs, and when the doctor went to attend her it was always at the call of Mrs. Cristy.
Although professional men should exercise great care in ascertaining what person is liable for the payment of their services (see the cases of García v. Preston et al., 17 P. R. R. 556, and García v. Costa et al., 25 P. R. R. 370), the circumstances in this case are so convincing and the fact that the defendant assumed the liability is so obvious that we see no error on the part of the district court.
4. Nor do we believe that the court erred in imposing the attorney fees upon the defendant. The fact that instead of giving judgment for $2,000 the court reduced the amount to $1,882 is of no great importance; and, on the other hand, it is significant that the evidence shows that the plaintiff sought to collect an amount which, as we have seen, was less than the reasonable value of his services, but was unable to collect the same and was then obliged to assert his rights in the courts.
In view of all the foregoing we are of the opinion that the judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.